Citation Nr: 1206466	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  09-07 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a prostate disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO denied entitlement to service connection for bilateral hearing loss and prostate, left ankle, and left knee disabilities.

The Veteran testified before the undersigned at a December 2011 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In addition to the issues currently before the Board, the RO also denied claims for service connection for a vasectomy, high cholesterol, hypertension, a colon disability, and diabetes in the July 2007 rating decision.  The Veteran expressed disagreement with all of these denials in his August 2007 notice of disagreement and a statement of the case was issued in February 2009.  In his February 2009 substantive appeal (VA Form 9), the Veteran stated that he was only appealing the hearing loss, prostate, left ankle, and left knee issues currently before the Board.  

In a statement received by the RO in September 2011 (VA Form 21-4138), the Veteran stated that he wished to appeal all of the issues listed in his notice of disagreement.  However, appellate review is initiated by a notice of disagreement and completed by a substantive appeal filed after a statement of the case has been furnished to an appellant.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).  A substantive appeal must be filed within 60 days from the date of mailing of notice of the result of initial review or determination, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  Such notice must be in writing.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.302(b) (2011).

In the absence of a properly perfected appeal, the RO may close the appeal and the decision becomes final.  38 U.S.C.A. § 7105(d)(3); Roy v. Brown, 5 Vet. App. 554, 556 (1993); 38 C.F.R. § 19.32 (2011).  The RO did so in this case, as evidenced by the fact that it did not certify those issues to the Board.

As the Veteran did not submit any document that could be construed as a substantive appeal pertaining to the issues of entitlement to service connection for a vasectomy, high cholesterol, hypertension, a colon disability, and diabetes until September 2011 (more than 60 days after the February 2009 statement of the case) the RO closed the appeal and the July 2007 decision became final as to these issues.  The RO did not certify these issues to the Board, these issues are not currently before the Board.

Since the July 2007 decision became final as to the issues of entitlement to service connection for a vasectomy, high cholesterol, hypertension, a colon disability, and diabetes, the Veteran's untimely substantive appeal submitted in September 2011 is construed as a petition to reopen these claims.  

Furthermore, during the December 2011 hearing the Veteran raised the issues of entitlement to service connection for psychiatric and shoulder disabilities.

Thus, the issues of entitlement to service connection for psychiatric and shoulder disabilities and whether new and material evidence has been received to reopen claims for service connection for a vasectomy, high cholesterol, hypertension, a colon disability, and diabetes have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 79. The threshold for finding a link between current disability and service is low.  Locklear, 20 Vet. App. at 410; McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

Medical records reveal that the Veteran has been diagnosed as having various prostate disabilities.  For example, a January 2009 VA urology outpatient treatment note indicated a diagnosis of benign prostatic hypertrophy.  Also, the Veteran reported during the December 2011 hearing that he experienced left ankle pain and wore an ankle brace to alleviate the ankle symptoms.

Service treatment records reflect that the Veteran was treated for an ankle sprain in September 1970.  Examination revealed ankle swelling.  He continued to experience residuals of an ankle sprain in January 1971.  Furthermore, he reported during the December 2011 hearing that he experienced possible symptoms of a prostate disability in service, including excessive urination, burning, and tingling.  Such urinary symptoms as well as left ankle problems have reportedly persisted ever since service.

Also, as the Veteran served in Vietnam he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(2011).

In sum, there is competent evidence of current prostate and left ankle disabilities, urinary symptoms and an ankle injury in service, and in-service herbicide exposure.  There is also competent evidence of urinary and left ankle problems in the years since service.  It is unclear as to whether the reported urinary symptoms in service and ever since that time are related to the current prostate disability.
 
VA's duty to obtain examinations as to the relationship of any current prostate disability to service and as to the relationship of any current left ankle disability to service, therefore, triggered.  Such examinations are needed to determine whether the Veteran has a current left ankle disability and to obtain medical opinions as to whether any current left ankle or prostate disability is related to service. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. 
§ 3.159(c)(4).

During the December 2011 hearing, the Veteran reported that he had received VA treatment for some of the disabilities currently at issue in the months immediately preceding the date of the hearing and that he was scheduled for additional treatment subsequent to the hearing date.  The most recent VA treatment records in the claims file are dated in January 2009.  These records were contained in the Atlanta Vista electronic records system.  There are no additional treatment records among the Veteran's paperless records in the Virtual VA system.

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

During the December 2011 hearing, the Veteran reported that he may have received treatment for some of the disabilities currently at issue from Dr. Mann and Dr. Woods.  Evidence associated with the Veteran's claims file reflects that he has submitted some treatment records from Dr. Mann pertaining to treatment for a prostate disability as well as from Coweta General Hospital pertaining to treatment for left knee problems.  Any additional treatment records from these treatment providers may be relevant to the issues on appeal.  There is no evidence that any attempts have been made to obtain any additional records from these treatment providers.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2). Thus, a remand is also necessary to attempt to obtain any additional relevant records from Dr. Mann, Dr. Woods, Coweta General Hospital, and any other sufficiently identified private treatment provider.

In his September 2011 statement and during the December 2011 hearing, the Veteran raised the issue of whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.  This claim has not yet been adjudicated.  The Veteran has contended that his left knee problems are secondary to a right knee disability.  Thus, the issue of entitlement to service connection for a left knee disability is inextricably intertwined with the unadjudicated petition to reopen the claim for service connection for a right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the petition to reopen the claim for service connection for a right knee disability.  This issue should not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.
 
2.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received post-service treatment for hearing, prostate, left ankle, and left knee disabilities, to include the dates of any such treatment.
3.  Obtain and associate with the claims file all records of the Veteran's treatment for hearing, prostate, left ankle, and left knee disabilities contained in the Atlanta Vista system from January 2009 to the present and from any other sufficiently identified VA facility.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claims, and he should be notified to submit any additional records that are in his possession. All such notification must be documented in the claims file.

4.  Ask the Veteran to complete authorizations to obtain all records of his treatment for hearing, prostate, left ankle, and left knee disabilities from Dr. Mann, Dr. Woods, Coweta General Hospital, and from any other sufficiently identified private treatment provider.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

All efforts to obtain these treatment records should be documented in the claims file.  If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine whether any current prostate disability is a result of a disease or injury in service.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current prostate disability (any prostate disability diagnosed since July 2006) had its onset in service, is related to the Veteran's reported urinary problems in service, is related to in-service herbicide exposure, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner must acknowledge and comment on the Veteran's conceded herbicide exposure in service and his reports of urinary symptoms in service and ever since that time.  The examiner should presume that reports of in-service urinary symptoms are accurate.
The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The absence of evidence of treatment for prostate problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report urinary problems in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine whether any current left ankle disability is a result of a disease or injury in service.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current left ankle disability (any left ankle disability diagnosed since July 2006) had its onset in service, is related to the Veteran's ankle injury in service, is related to herbicide exposure in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner must acknowledge and comment on the Veteran's ankle injury in service, his conceded herbicide exposure in service, and his reports of ankle symptoms in the years since service.  The examiner should presume that any of the Veteran's reports pertaining to in-service ankle problems are accurate.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

8.  If any benefit for which a sufficient substantive appeal has been received remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



